NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                           No. 16-1807
                           ___________

                          JOHN HART,
                                Appellant

                               v.

CHRISTOPHER H. OPPMAN, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
          AS AN EMPLOYEE OF THE PENNSYLVANIA DEPARTMENT OF
  CORRECTIONS; GILMORE, CORRECTIONAL OFFICER, INDIVIDUALLY AND
   IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE PENNSYLVANIA
 DEPARTMENT OF CORRECTIONS; C. J. MCKEOWN, INDIVIDUALLY AND HIS
        OFFICIAL CAPACITY AS AN EMPLOYEE OF THE PENNSYLVANIA
          DEPARTMENT OF CORRECTIONS; MICHAEL MAHLMEISTER,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
        PENNSYLVANIA DEPARTMENT OF CORRECTIONS; LISA GRAVES,
       INDIVIDUALLY AND IN HER CAPACITY AS AN EMPLOYEE OF THE
    PENNSYLVANIA DEPARTMENT OF CORRECTIONS; BRIAN THOMPSON,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
        PENNSYLVANIA DEPARTMENT OF CORRECTIONS; ROBIN LEWIS,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
         PENNSYLVANIA DEPARTMENT OF CORRECTIONS; BROMLEY,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; ROBERT GRAVES,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
   PENNSYLVANIA DEPARTMENT OF CORRECTIONS; PAUL G. THERIAULT,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; DORINA VARNER,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; DENISE THOMAS,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; GERALD ROZUM,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
      PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JACK LOUGHRY,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
   PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JOSEPH JOZEFCZYK,
    INDIVIDUALLY AND HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
      PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JOSEPH DUPONT,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
       PENNSYLVANIA DEPARTMENT OF CORRECTIONS; MELANIE PYLE,
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JOSEPH BIANCONI,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
       PENNSYLVANIA DEPARTMENT OF CORRECTIONS; BARRY GRUBB,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
   PENNSYLVANIA DEPARTMENT OF CORRECTIONS; EDWARD MULLIGAN,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
     PENNSYLVANIA DEPARTMENT OF CORRECTIONS; DAVID CLIPPINGER,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
PENNSYLVANIA DEPARTMENT OF CORRECTIONS; MICHAEL WENEROWICZ,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
   PENNSYLVANIA DEPARTMENT OF CORRECTIONS; STEPHEN CAMPBELL,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
        PENNSYLVANIA DEPARTMENT OF CORRECTIONS; E. PETERSON,
  INDIVIDUALLY AND IN HER OFFICIAL CAPCITY AS AN EMPLOYEE OF THE
      PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JEAN WAMPFLER,
   INDIVIDUALLY AND HER OFFICIAL CAPACITY AS AN EMPLOYEE OF THE
              PENNSYLVANIA DEPARTMENT OF CORRECTIONS
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:14-cv-01367)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 19, 2017
         Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                           (Opinion filed: November 24, 2017)
                                       ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
PER CURIAM

       John Hart appeals pro se from the District Court’s order denying his motion to

vacate an earlier order of the District Court that had dismissed his case for lack of

prosecution. We will vacate the judgment and remand for further proceedings.

       Hart brought a civil rights suit in the District Court in March 2014 against officials

at multiple state correctional institutions where he had been imprisoned. Hart had

difficulty serving the defendants. Eventually, in October 2015, the District Court

dismissed the case for lack of prosecution. In March 2016, Hart filed a detailed motion

pursuant to Federal Rule of Civil Procedure 60(b) to vacate that dismissal order, in which

he set out his various efforts to effectuate service. The District Court denied that motion

four days later without providing any reasoning or analysis. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.1 The District Court’s

underlying dismissal order is not before this Court at this time. Hart did not appeal

directly from the dismissal order, and instead filed a motion to vacate just over five

months later. An appeal from the denial of a Rule 60(b) motion is not itself an appeal

from the final judgment dismissing the case, and does not toll the time to appeal the

underlying dismissal order unless it is filed within 28 days of that judgment. Fed. R.

App. P. 4(a)(4)(A)(vi); cf. Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 161

n.3 (3d Cir. 2004). Therefore, whether the District Court abused its discretion when it

initially dismissed Hart’s case is not at issue in this appeal.


1
  The District Court did not provide any discussion in its order, but the context indicates
that the District Court likely intended to issue a final, appealable order.
                                               3
       The District Court’s denial of the motion to vacate, of course, presents a different

situation, as Hart appealed directly from that order. Hart’s motion to vacate raised

excusable neglect as a basis for relief from the District Court’s dismissal order. A district

court may relieve a party from a final judgment because of: “(1) mistake, inadvertence,

surprise, or excusable neglect; [or] . . . (6) any other reason that justifies relief.” Fed. R.

Civ. P. 60(b). The Court reviews a district court’s denial of a Rule 60(b) motion for an

abuse of discretion. Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). The

assessment of whether a party’s “neglect is ‘excusable is essentially an equitable one, in

which courts are to take into account all relevant circumstances surrounding a party’s

failure to file.’” George Harms Constr. Co. v. Chao, 371 F.3d 156, 163 (3d Cir. 2004)

(quoting Chemetron Corp. v. Jones, 72 F.3d 341, 349 (3d Cir. 1995)). When assessing a

Rule 60(b)(1) motion that invokes excusable neglect as a ground for relief, the district

court must consider “‘the danger of prejudice to the [opposing party], the length of the

delay and its potential impact on judicial proceedings, the reason for the delay, including

whether it was within the reasonable control of the movant, and whether the movant

acted in good faith.’” In re Cendant Corp. PRIDES Litig., 235 F.3d 176, 182 (3d Cir.

2000) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,

395 (1993)). We have imposed a “duty of explanation” on district courts examining a

Rule 60(b)(1) excusable neglect motion, meaning they must “entertain[] an analysis of

the [Pioneer] factors.” Id. District courts must therefore review the Pioneer factors and

memorialize their analysis; when they fail to do so, the Court may remand and order them

to articulate their reasoning. Id.

                                               4
       Here, the District Court provided no reasoning to support its decision to deny

Hart’s motion to vacate. Under these circumstances, we cannot conclude that the District

Court’s decision was a proper exercise of its discretion. Consequently, we will vacate the

judgment and remand for the District Court to apply the Pioneer factors in the first

instance, and to otherwise conduct further proceedings consistent with this opinion.




                                             5